Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height of the cutting section being configurable, (of claim 12), and the height of the cutting section is changed by moving one or more of the left and right top bearing assemblies and the left and right bottom bearing assemblies (of claim 14), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The corresponding structure of the limitations of Claims 12 and 14 reading: “the height of the cutting section being configurable”, and “the height of the cutting section is changed by moving one or more of the left and right top bearing assemblies and the left and right bottom bearing assemblies”, were/was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  It is not clear what structure would allow for the height of the cutting section to be configurable, and the height of the cutting section to be changed by moving one or more of the left and right top bearing assemblies and the left and right 
The limitation of Claim 15 reading “providing the cutting section carved into the external housing” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  For example any mention of this carving in the specification simply repeats the same language that is in the claims, which language does not provide direction as to how the carving takes place or with which tools.  Since this limitation is repeated in the non process claims it will be interpreted as a product by process limitation and will be considered read on by prior art if a reference meets the structure of the cutting section being open.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of Claims 1 and 15 reading: “A band saw with an expanded cutting section comprising” and “method of providing a band saw with an expanded cutting section” are unclear.  It is not clear how the cutting section is expanded, nor what the metes and bounds of such an expansion entail.  For example, the phrase “expanded” appears to entail that the part was once in a narrower, non-expanded state, and then that the part has since been expanded to be less narrow.  However, the remainder of the structure in the claims do not recite structure to support a non-expanded and then expanded state.  For purposes of advancing prosecution this limitation will be interpreted as the section being generally open and not fully closed.   
The limitation of Claim 15 reading “enclosing… the motor in an external housing” is unclear.  It appears that the handle (105 in fig 1B) is part of the housing of the assembly, and thus it is not clear how the handle is enclosed by the housing.    For purposes of advancing prosecution this limitation will be interpreted as the handle being part of the housing. 
The limitations of Claims 1 and 15 reading: “the height of the cutting section being configurable”, and “the height of the cutting section is changed by moving one or more of the left and right top bearing assemblies and the left and right bottom bearing assemblies”, are unclear.  It is not what is meant by the height of the cutting section being configurable….the height of the cutting section is changed by moving one or more of the left and right top bearing assemblies and the left and right bottom bearing assemblies.  For instance from the specification it is possible that this means that the height of the cutting head is generally adjustable, and that via this adjustability the height of the cutting section is changed since the cutting head moves up and down thereby also moving one or more of the left and right top bearing assemblies and the left and right bottom bearing assemblies in this direction.  Another possible interpretation of these limitations is that the one or more of the left and right top bearing assemblies and the left and right bottom bearing assemblies are movable away from each other vertically.  However, as noted in the 112 first rejection above the Specification lacks support for this the height of the cutting head is generally adjustable, and that via this adjustability the height of the cutting section is changed since the cutting head moves up and down thereby also moving one or more of the left and right top bearing assemblies and the left and right bottom bearing assemblies in this direction as this is how the limitation is best understood.  
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 6-10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20160158857, Sakai et al., hereafter Sakai.
Regarding Claim 1, Sakai discloses a band saw machine comprising 1. A band saw with an expanded cutting section (in that the cutting section is open) comprising: a left bearing assembly, wherein the left bearing assembly (portion of bearing assembly which holds blade B) comprises a semicircular shape (portion of bearing assembly which holds blade B); a right bearing assembly, wherein the right bearing assembly comprises the semicircular shape (portion of bearing assembly which holds blade B); a saw blade (B), wherein the saw blade is configured to overlap the left and right bearing assemblies (fig 1); an external housing (35), wherein the external housing encloses the left and right bearing assemblies and the saw blade (at least from one side); and the cutting section carved into the external housing (fig 1), wherein the cutting section extends in between bottom tips of the left and right bearing assemblies (fig 1).

Regarding Claim 4, the external housing further comprises: a handle (fig 3, 13); and a motor, wherein the motor is configured to rotate the saw blade (par 0025).
Regarding Claim 6, a width of the cutting section is configurable (par 0008).
Regarding Claim 7, the width of the cutting section is increased by moving one or more of the left and right bearing assemblies to enlarge a distance between the left and right bearing assemblies (par 0008).
Regarding Claim 8, the width of the cutting section is decreased by moving one or more of the left and right bearing assemblies to shrink a distance between the left and right bearing assemblies (par 0008).
Regarding Claim 9, the width of the cutting section is configured with actions that include: a removal of the saw blade; a modification of the width of the cutting section with a movement of one or more of the right and left bearing assemblies; and an installation of a new saw blade, wherein a length of the new saw blade accommodates the width of the cutting section (par 0008).
Regarding Claim 10, a length of the saw blade is automatically configurable to accommodate a change to the width of the cutting section (par 0035).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20120055312, Mizutani.
band saw with an expanded cutting section comprising: a left bearing assembly (left side of housing 11), wherein the left bearing assembly (left side of housing 11 which holds and encloses blade B) comprises a semicircular shape (fig 1); a right bearing assembly, wherein the right bearing assembly comprises the semicircular shape (right side of housing 11); a saw blade (B), wherein the saw blade is configured to overlap the left and right bearing assemblies (fig 1); an external housing (parts 11 and 18 combined), wherein the external housing encloses the left and right bearing assemblies and the saw blade (fig 1); and the cutting section carved into the external housing (fig 1), wherein the cutting section extends in between bottom tips of the left and right bearing assemblies (fig 1).
Examiner notes that Product-by-Process claim limitations are not limited to the manipulations of the recited steps, but only the structure implied by the steps.   Thus the patentability of a product does not depend on its method of production, and if a product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even if the prior art product was made by a different process. See MPEP 2113. In this case, if the parts of the assembly which form the cutting section extend into the housing, then the product, no matter how it is formed, meets the claim.
Regarding Claims 2-3, each of the left and right bearing assemblies comprises a semicircular housing enclosing one or more ball bearings (par 0045), and the semicircular housing includes a channel shape structure (spaces between left and right housing portions 11 and corresponding wheels 12 and 13) to contain the saw blade (fig 1).
Regarding Claim 4, the external housing further comprises: a handle (18-19); and a motor, wherein the motor is configured to rotate the saw blade (par 0026).
                
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 11 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of USPGPUB 20080005912, McIntosh.
Regarding Claim 5, Sakai discloses all the limitations of Claim 1 as discussed above. 
Sakai lacks the apparatus having the motor be integrated into the handle.
McIntosh discloses a bandsaw assembly, like the bandsaw apparatus of Sakai and of the present invention/application, and discloses that in such an assembly it is known and beneficial to have the  motor be integrated into the handle in order to include balance the weight distribution of the apparatus/assembly as much as possible (par 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai by having the motor be integrated into the handle in order to balance the weight distribution of the apparatus/assembly as much as possible as taught by McIntosh.
Regarding Claim 11, Sakai discloses a band saw system comprising: left top and bottom bearing assemblies, wherein the left top and bottom bearing assemblies (see annotated fig 2 below) each comprise a quarter circular shape (see annotated fig 2 below wherein portions of the wheels can be said to have a quarter circular shape even though it is connected to the rest of the wheel); right top and bottom bearing assemblies (see annotated fig 2 below) wherein the right top and bottom bearing assemblies each comprise the quarter circular shape (see annotated fig 2 below); a saw blade, wherein section carved into the external housing, wherein the cutting section extends in between bottom tips of the left and right bottom bearing assemblies (fig 1).

    PNG
    media_image1.png
    581
    625
    media_image1.png
    Greyscale


McIntosh discloses a bandsaw assembly, like the bandsaw apparatus of Sakai and of the present invention/application, and discloses that in such an assembly it is known and beneficial to have the  motor be integrated into the handle in order to include balance the weight distribution of the apparatus/assembly as much as possible (par 0039).
Regarding Claim 12, a width and a height of the cutting section of Sakai are configurable, since the height of the cutting head is generally adjustable, and thus via this adjustability the height of the cutting section is changed since the cutting head moves up and down (See 35 USC 112 interpretation above). 
Regarding Claim 13, the width of the cutting section is changed by moving one or more of the left top and bottom bearing assemblies and the right top and bottom bearing assemblies (par 0008).
Regarding Claim 14, the height of the cutting section is changed by moving one or more of the left and right top bearing assemblies and the left and right bottom bearing assemblies, since the height of the cutting head is generally adjustable, and thus via this adjustability the height of the cutting section is changed since the cutting head moves up and down thereby also moving one or more of the left and right top bearing assemblies and the left and right bottom bearing assemblies in this direction (See 35 USC 112 interpretation above).
Regarding Claim 15, Sakai also includes a method of providing a band saw with an expanded cutting section (in that the cutting section is open), the method comprising: overlaying a saw blade on bearing assemblies (fig 1); enclosing the saw blade, the bearing assemblies, a handle, and a motor in an external housing (at least partially by the housing parts), and wherein the motor is configured to rotate the saw blade (par 0025); and providing the cutting section carved into the external housing (fig 1), wherein the cutting section spans an area in between the bearing assemblies (fig 1).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of McIntosh.
Regarding Claim 5, Mizutani discloses all the limitations of Claim 1 as discussed above. 
Mizutani lacks the apparatus having the motor be integrated into the handle.
McIntosh discloses a bandsaw assembly, like the bandsaw apparatus of Sakai and of the present invention/application, and discloses that in such an assembly it is known and beneficial to have the motor be integrated into the handle in order to include balance the weight distribution of the apparatus/assembly as much as possible (par 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani by having the motor be integrated into the handle in order to balance the weight distribution of the apparatus/assembly as much as possible as taught by McIntosh.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20060037448, 4597132, 4212104, 3680421, 20110119934 and 20160039022 which each include bandsaw assemblies with means to adjust the tension of the saw by adjusting the width of the saw holding parts, each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        04/08/2021